UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2120



RICHARD L. WILLIAMS,

                                              Plaintiff - Appellant,

          versus


KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Dennis W. Shedd, District Judge.
(CA-99-272-2-19-AJ)


Submitted:   December 29, 1999            Decided:   February 4, 2000


Before WILLIAMS and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mortimer M. Weinberg, III, WEINBERG, BROWN & CURTIS, Sumter, South
Carolina, for Appellant. J. Rene Josey, United States Attorney,
John B. Grimball, Assistant United States Attorney, Arthur J.
Fried, General Counsel, Charlotte J. Hardnett, Principal Deputy
General Counsel, John M. Sacchetti, Associate General Counsel,
Sharon M. Saffron, Office of the General Counsel, SOCIAL SECURITY
ADMINISTRATION, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Richard Williams appeals the order of the district court

granting the Commissioner’s motion to dismiss the appeal for lack

of jurisdiction.    We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.      Accordingly, we affirm on the

reasoning of the district court. See Williams v. Apfel, No. CA-99-

275-2-19-AJ   (D.S.C.   July   12,   1999).*   There    is   no   merit   to

Williams’   arguments   that   the   Administrative    Law   Judge   lacked

jurisdiction to issue his July 1995 amended decision or that the

doctrine of “manifest injustice” applies to Williams’ case.               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                  AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
July 9, 1999, the district court’s records show that it was entered
on the docket sheet on July 12, 1999. It is the date the order was
entered on the docket sheet that we take as the effective date of
the district court’s decision. See Fed. R. Civ. P. 58 and 79(a);
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                     2